Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Principal Financial Principal Life Group Insurance Company December 15, 2008 Ms. Nora Everett, President Principal Funds, Inc. Principal Financial Group Des Moines, IA 50392-2080 Dear Ms. Everett Principal Life Insurance Company intends to purchase the following shares (the Shares): Purchase Shares Principal Funds, Inc. - Amount Purcha sed Mortgage Securities, Class J $10,000 936.330 Mortgage Securities, Class R-1 $10,000 936.330 Mortgage Securities, Class R-2 $10,000 936.330 Mortgage Securities, Class R-3 $10,000 936.330 Mortgage Securities, Class R-4 $10,000 936.330 Mortgage Securities, Class R-5 $10,000 936.330 Each share has a par value of $10.68 per share. In connection with such purchase, Principal Life Insurance Company represents and warrants that it will purchase such Shares as an investment and not with a view to resell, distribute or redeem. PRINCIPAL LIFE INSURANCE COMPANY BY /s/ Michael D. Roughton Michael D. Roughton Vice President and Associate General Counsel 711 High Street, Des Moines, Iowa 50392-0001 (515) 247-5111 Principal Management Corporation A Member of the Principal Financial Group December 15, 2008 Ms. Nora Everett, President Principal Funds, Inc. Principal Financial Group Des Moines, IA 50392-2080 Dear Ms. Everett Principal Management Corporation intends to purchase the following shares (the Shares): Purchase Shares Principal Funds, Inc. - Amount Purchased Global Diversified Income, Class A $45,000 4,500 Global Diversified Income, Class C $45,000 4,500 Global Diversified Income, Class I $10,000 1,000 Each share has a par value of $10.00 per share. In connection with such purchase, Principal Management Corporation represents and warrants that it will purchase such Shares as an investment and not with a view to resell, distribute or redeem. PRINCIPAL MANAGEMENT CORPORATION BY /s/ Michael D. Roughton Michael D. Roughton Senior Vice President and Senior Securities Counsel Princor Financial Services Corporation, a member of the Principal Financial Group Des Moines, Iowa 50392-0200 (800) 247-4123 / FAX (515) 248-4745
